 FINMORE CORP., ETC.5572.The Board's current standard for asserting jurisdiction over anonretail enterprise within its statutory jurisdiction is a minimum of$50,000 outflow (out-of-State sales) or inflow (out-of-State purchases)either direct or indirect.(Siemons Mailing Service,122 NLRB 81 at85;American Advertising Distributors,129 NLRB 640;ReliableMailing Service Company,113 NLRB 1263.) The petition does notestablish that the Employer's operations satisfy the Board's direct in-flow or outflow standards for asserting jurisdiction.3.Nor does the petition establish that the Employer meets the in-direct outflow standard for assertion of jurisdiction.Under theSie-monscasesupra, "indirect outflowrefers to sales of goods or servicesto users meeting any of the Board's jurisdictional standards."Noneof the retail store customers for whom the Employer furnished serv-ices meet the jurisdictional standard of a gross volume of business ofat least $500,000 for retail enterprises.(Carolina Supplies and Ce-mentC0.1 122 NLRB 88.) As it is not established that the retail storessatisfy the Board's jurisdictional standards, the over $325,136 worthof services furnished them by the Employer do not constitute indirectoutflow under theSiemonscase.Accordingly, the Board has determined and the parties are advised,pursuant to Section 102.110 of the Board's Rules and Regulations andto Section 101.43 of the Board's Statements of Procedure, that on thefacts submitted herein, the Board would not assert jurisdiction be-cause the Employer's operations do not satisfy any of the Board'sstandards for asserting jurisdiction.MEMBER BROWN took no part in the consideration of the above'Declaratory Order.Finmore Corp.,Falmore Cab Corp.,Ebony Cab Co., Inc., EronCab Corp.,Nif Cab Corp.,and their agents, James Finn,Owen Finn and James FeeandLocal 826, Taxicab Driversand Terminal Employees,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 93-CA-7321.May 16, 1961DECISION AND ORDEROn February 3, 1961, Trial Examiner John P. von Rohr issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions to131 NLRB No. 84. 558DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDA e Intermediate 'Report and a supporting brief 'and the Respondentfiled a brief.'Pursuant to the provisions of Section 3(b) of. the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom, andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.Although the case is not free from doubt, we shall dismiss thecomplaint as we do not believe that the General Counsel establishedby a preponderance of the evidence that the Respondent dischargedLouis Wile because of his protected union activities.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding was heard at New York, New York, on September 27, 1960,pursuant to a complaint of the General Counsel against Finmore Corp., FalmoreCab Corp., Ebony Cab Co., Inc., Eron Cab Corp., Nif Cab Corp., and their agents,James Finn, Owen Finn and James Fee. The issue litigated was whether theRespondents discharged an employee for his union or concerted activities on behalfof Local 826, Taxicab Drivers and Terminal Employees, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, within the mean-ing of Section 8 (a) (1) and (3) of the National Labor Relations Act, as amended.Oral argument was heard and briefs submitted by the General Counsel and theRespondents have been considered.Upon the entire record in thiscase,and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondents Finmore Corp., Falmore Cab Corp., Ebony Cab Co., Inc.. EronCab Corp., and Nif Cab Corp., are New York corporations with their principaloffices and places of business located in New York, New York, where they are en-gaged in operating taxicabs and performing related services.During the year 1959each of the said Respondents performed a gross volume of business in excess of$500,000.InJat Transportation Corp., et al.,128 NLRB 780, the Board foundthat it would effectuate the policies of the Act to assert jurisdiction over each ofthe Respondent Employers herein. I find that the operations of the Respondentsaffect commerce within the meaning of the Act.'Il.THE LABOR ORGANIZATION INVOLVEDLocal 826, Taxicab Drivers and Terminal Employees, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor or-ganization within the meaning of Section 2(5) of the Act.1Although'the answer denied thejurisdictional allegations of the complaint,counsel forthe Respondents stated at the hearing that he no longer contested the jurisdiction of theBoard.The Board decision cited above was decided subsequent to the complaint andanswer herein. FINMORE CORP., ETC.559M. THE UNFAIR LABOR PRACTICESA. The alleged discriminatory discharge of Louis WileThe sole issue herein is whether Louis Wile was discriminatorily discharged be-cause of his activities on behalf of the Union.Wile was employed as -a taxicabdriver for Respondent Finmore Corp. from 1951 until his discharge on October 15,1959.He was hired and discharged by James Finn, an officer of the FimnoreService Corp.2It is undisputed that from January 1956, and continuing until the time of hisdischarge,Wile played a leading role in the efforts of the Union to organize the taxi-cab drivers of numerous independent taxicab employers in the Greater New YorkCity area.According to the unrefuted testimony of Wile and Abraham Vainstein,3Wile obtained union authorization signatures from approximately 1,400 to 1,500taxicab drivers of various employers during this period. In addition to the fore-going,Wile was recognized by the Union as a shop committeeman, a staff man on itseditorial staff, and a volunteer organizer.There is no question of company knowl-edge on part of the Respondents, for James Finn credibly testified that he knewWile was active in the Union and that he was getting cards signed throughout thisperiod.Before turning to the discharge incident, consideration will be given to certainbackground evidence offered by the General Counsel purportedly to show the ex-istence of an unlawful motive for Wile's discharge, viz, that the Respondents, par-ticularly James Finn, harbored animosity toward Wile because he was such an activeunion organizer.4The sole event relied upon by the General Counsel to establishsuch motivation involved the 1-day picketing of the Iota garage 5 which occurred inFebruary 1956, some 3V years prior to Wile's discharge.Abraham Vainstein, aformer official and organizer of the Union, testified that on this occasion the Iotagarage was picketed by approximately 20 employees. It is undisputed that LouisWile was one of the pickets.However, according to Vainstein (who said he was incharge of the picketing) the other cabdrivers who picketed on this occasion wereemployees of the Iota garage.Vainstein testified further that James Finn and hisbrother, Owen Finn, appeared at the picket line at this time and that Owen Finntold the picketing employees they "were fired" and that they "could not come backtowork at the garage anymore."On cross-examination Vainstein testified that itwas James Finn rather than Owen Finn who made the statement to the effect thatthe employees were fired. In any event, Vainstein said that before the day wasover he reached an agreement with the Finns and "other employers in the garage"that there would be no discrimination. In fact, Vainstein conceded that the picket-ing ceased before the end of the day that all of the employees returned to work thefollowing morning.Wile testified concerning this March 1956 picketing incident inmuch the same manner as did Vainstein, except Wile testified that it was Owen Finnwho made the statement that all the picketing employees were fired.Wile saidthat he did not recall whether or not James Finn was present at the time.OwenFinn, who was called by the Respondent, denied that he ever told the picketingemployees they were fired.As he put it, there was no basis for him to make anysuch remark because the pickets were not his employees.Upon consideration of allthe foregoing testimony, I am not convinced that either James or Owen Finn toldthe pickets they were fired on the day in question. In view of Vainstein's owntestimony that the pickets, with the exception of Wile, were employees of otheremployers, it would seem highly unlikely that either of the Finns would have anybasis or authority for telling these employees they were "fired."Moreover, andas has been seen, there is some contradiction between the testimony of Vainstein9 James Finn is president of Ebony Cab Co., Inc., and Nif Cab Corp.He is also presi-dent of Finmore Service Corp., the latter being a holding corporation for Ebony Cab,Nif Cab, and Finmore Cab Corp.8 Vainstein was a trustee and organizer for Local 826 in 1957.He served as secretary-treasurer for this organization from 1957 to July 15, 1960.4It should be bornein mindthat the acts and conduct in this regard, occurring as theydid longbefore the Section 10(b) cutoff period, were offered as background evidence only;they are not alleged as unfair labor practices in this proceeding.8The Iota garage, pursuant to lease arrangements, operates as headquarters for a num-ber of New York City taxicab companies, including the Respondents. In addition to pro-vidingits tenants with parking and storage space for taxicabs not in use, it also providesoffice space and clerical help.James Finn testified that he was a member of Iota's boardof directors for about 1 year.The year in which he held this positiondoesnot appear inthe record. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Wile as to which of the Finns were present at the picket line and as to whichwas alleged to have made the remark.While I have no doubt but that some inci-dent of the kind described did happen, I am not satisfied that either of the Finnsparticipatedin itto the extent testified to by Wile and Vainstein. In any event,and assumingarguendothat one of the Finns did make the remark attributed tothem by these witnesses, I would have no hesitancy in finding that such conductdoes not establish, as the General Counsel contends, antiunion animus on the partof the Respondents when it discharged Wile 3% years later.There being noevidence to show that the Respondents engaged in any other antiunion conductbetween February 1956 and October 1959, I would regard any such incident asisolated and therefore insufficient to establish that the employer was antiunion.Further, andagainassuming that Finn on the spur of the moment did make a state-ment that the pickets were fired, it is clear that the statement was withdrawn severalhours later and that no discrimination resulted.Wile also gave testimony to the effect that following his participation in the 1-dayIotagarage picketing in March 1956, his employer, Respondent Finmore Cab, madecertain detrimental changes in his working conditions. It is the General Counsel'sposition that these alleged changes were deliberately instituted by the Respondentsbecause of Wile's participation in the picketing and that,as such,they are furtherdemonstrative of antiunionanimus againstWile.I do not deem it necessary toburden this report with a detailed account of Wile's testimony in this regard.Havinggiven careful consideration to all of the testimony pertaining to this matter, 1 find thatthe evidence does not establish that the Respondents subjected Wile to any adverseor unusual working conditions because of his picketing in 1956.6Further, I creditthe testimony of James Finn to the effect that he never singled out Wile for anymanner ofdiscriminatory treatment.Now to the matter which resulted in Wile's discharge. In short, James Finn testi-fied that he discharged Wile because it was reported to him that Wile had threatenedan employee with the loss of his job if he did not join the Union. The report wasmade to him by one John Greenan, an official of the River Service Corporation, thelatter a taxicab company with headquarters at the Iota garage.The employee allegedto have been threatened by Wile was one Charles Kesten, an employee of the RiverServiceCorporation.Greenan's testimony was corroborative of Finn's.Thus,Greenan testified that Kesten had told him of being threatened by Wile and that hepassed this information on to Finn.Kesten, who impressed me as an honest witnessand whose testimony I credit, testified in some detail as to the circumstances underwhich the threat was made.Kesten said that on the day in question Wile jumpedin front of him when he was in line waiting to get gas.Kesten testified that at thisjuncture he said to Wile, "You, of all people, as a union man, shouldn't do that."According to Kesten, "words came to words" and Wile then said, "When the uniongets in, I'll make it mybusinessyou don't get a book."Kesten testified that he firstreported this matter to Vainstein and that Vainstein told him not to worry about it.He subsequently related the incident to Greenan, his employer?Wile testified that on the day of his discharge James Finn simply told him that hewas being fired and that Finn refused to give any explanation as to the reason forhis discharge.Finn, on the other hand, testified that Wile asked why he was beingdischarged and that, "I told him that I had heard he -threatened men in the garageif they didn't join the Union, that when they got the Union that they would losetheir jobs."According to Finn, whose testimony concerning the discharge conver-E For example,Wile testified that when he first came to work for the Company he wastold by James Finn that he would not be required to work on weekendsWile testifiedthat in 1958 (which was 2 years after the picketing incident) Finn ordered him to workon Saturdays.Assuming this to be true, I see no basis whatsoever to draw any inferencethat Wile's picketing in 1956 had any relation to the requirement that he work on Satur-days in 1958. Finn credibly testified that Wile's weekend privileges were no greater or noless thanthose of the otherdrivers.As another example, Wile testified that In April 1957,he received a reprimand fromFinn for having returned to the garage an hour earlier than usual for the purpose ofhaving repairs made on the steering wheel of his cab. If there is any connection betweenthis incident and Wile's 1-day picketing, the Trial Examiner fails to see it.On the con-trary,it appears plain that this was more in the nature of a gripe, typical of the kind sofrequently expressed by employees in everyday Industrial life.7As.a matter of background to this incident,it is noted Wile conceded having askedKesten to sign a union authorization card"about a dozen times" but that in each instanceKesten refused to do so. In this context, it is apparent that the import of Wile's threatto Kesten could not be misunderstood by the latter. FINMORE CORP., ETC.561sationis credited,Wile madeno denialabout having made any threat but merelyaskedfor an unemployment slip.B. Conclusions re Wile's dischargeThe law is wellsettledthat an employer does not violateSection8 (a) (3) of theAct for dischargingan employeewho engages in unprotected activities. It is equallywell settled that threats of thenaturein which Wile engagedare notonly unprotected,but indeed, if sanctioned by or made by an agent of a labor organization, in them-selvesconstitute a violation of a different section of the Act.The applicable prin-ciples arewell stated by Trial Examiner Arthur Leff, whose report the Board adoptedinUnited Stone and Allied Products Workers of America, et al.,8as follows:Section8(b) (1) (A) protects employees from restraint and coercion in the exer-cise oftheir rights conferred by Section 7. Just as employees have a right pro-tected by the Act toassist a unionby supportingits positionon a grievancethrough testimony or otherwise, so, too, they have a similarly protected rightto refrainfrom assistinga union through nonsupport of, or even active oppo-sition to, the Union's position.A union which threatens employees with damageto theirjob tenurefor failing thus to aid its causeengages inillegal restraint andcoercion within the meaning of Section 8 (b) (1) (A).Fox Midwest AmusementCorporation, etc.,98 NLRB 699,719; Textile Workers Union of America, CIO,etc.,108 NLRB 743, 748, 733;International Association of Bridge, Structural& Ornamental Iron Workers, etc.,112 NLRB 1059, 1060.Of course, the Respondents here could not utilize the threat by Wile as a reasonfor his discharge if the real motive for discharging him related to the protected activi-ties inwhichhe engaged.The latter is the contention of the General Counsel.How-ever, I find that the General Counsel has not established such to be the case by apreponderanceof the evidence.As indicated heretofore, I have found by the creditedtestimony of Charles Kesten that Kesten was in fact threatened by Wile.Upon theevidence as a whole, I also find that Wile was discharged by James Finn for havingmade the threat,9 not because of his union activities. In the latter connection theGeneral Counsel points to Wile's testimony to the effect that just prior to his dis-chargehe was concentratinghis organizing activities among the employees of thevarious employers located at the Iota garage.There is, however, no evidence to in-dicate that the Respondent employers were aware of any such stepped-up activityon Wile's behalf among these employees.One may, of course, speculate that theRespondents desired to be rid of such an active union adherent as Wile. But suspicionisnot enough to establish a violation of the Act.Moreover, and as the Respond-entspoint out, Finn, who was aware of Wile's organizing activities for 3 years priorto his discharge, permitted him to continue in these activities free from any inter-ference ormolestation during this entire period. It was not until Wile oversteppedthe bounds of legitimate activity, as he did when he threatened Kesten, that the Re-spondentEmployer exercised his lawful right to terminate Wile's employment forhaving engaged in such conduct.ioCONCLUSIONS OF LAW1.The Respondents are engaged in and at all times material herein have been en-gaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Local 826, Taxicab Drivers and Terminal Employees, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3.The Respondents have not violated Section 8(a)(3) and (1) of the Act asalleged in the complaint.[Recommendations omitted from publication.]8 121 NLRB 914, 919.9I cannotagree with the General Counsel's position that Finn did not have a good-faithbelief as to the conduct of Wile because he failed to make any investigation of what hadoccurred in order to establish a basis upon which he might make a decision. Thus, Finncredibly testified that he had known Greenan for about 12 years, that he believed inGreenan'shonesty and integrity, and that he relied upon Greenan's statement concerningthe Wile-Kesten Incident.Moreover,and aspreviously found, Wile did not deny threaten-ing Kestenwhen he wasinformedby Finn that such conduct was the reason for hisdischarge.lU I regard It as immaterialthat Wile's threat wasdirected to the employee of anotheremployer.599198-62-vol. 131-37